DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Furukawa (United States Patent 9,325,082).
With respect to Claim 1: 
Furukawa discloses an electrical terminal (FIG. 1A), comprising: 
a contacting section (FIG. 1A, 30); 
and a crimping section (FIG. 1A, 32) arranged to a rear of the contacting section (FIG. 1A, 30) in an axial direction (FIG. 3A, see notation) of the terminal, a first material layer (FIG. 3A, see notation) of the crimping section (32) is crimped directly onto a second material layer (FIG. 3A, see notation) of the terminal or of the crimping section (FIG. 1A, 32) in a crimped state (FIG. 2, 36), forming a double material layer region (FIG. 3A, 36b).
[AltContent: textbox (conductor crimping region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (radial direction)][AltContent: arrow][AltContent: textbox (double material layer region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd material layer)][AltContent: textbox (1st material layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (axial direction)][AltContent: connector]
    PNG
    media_image1.png
    562
    985
    media_image1.png
    Greyscale

With respect to Claim 2: 
Furukawa discloses the electrical terminal (FIG. 1A), wherein the first material layer (FIG. 3A, see notation) and the second material layer (FIG. 3A, see notation) are arranged one above the other in a radial direction (FIG. 3A, see notation) of the terminal, the double material layer region (FIG. 3A, see notation) is in a conductor crimping region (FIG. 3A, see notation) of the crimping section (FIG. 2, 32).
With respect to Claim 3: 
Furukawa discloses the electrical terminal (FIG. 1A) wherein the double material layer region (FIG. 3A; 36, 36b, 37, 37b) is in an insulation crimping region (FIG. 3A, 37, 37b) of the crimping section (FIG. 1, 32).
With respect to Claim 4: 
Furukawa discloses the electrical terminal (FIG. 1A), wherein the first material layer (FIG. 1B, see notation) is a crimping flap (FIG. 1B, see notation) attached to the crimping section (FIG. 1B, see notation).
[AltContent: arrow][AltContent: textbox (Middle conductor crimping flap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd material layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st material layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (crimping flaps)]
    PNG
    media_image2.png
    361
    592
    media_image2.png
    Greyscale

With respect to Claim 14: 
Furukawa discloses the electrical terminal, wherein the terminal (FIG. 1A) is formed in one piece of a material (Column 5, lines 1-9).
With respect to Claim 15: 
Furukawa discloses the electrical terminal, wherein the terminal (FIG. 6, 60) is a sub-assembly having an inner dielectric (FIG. 6, 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (United States Patent 9,325,082) in view of Kameyama (United States Patent 6,951,483).
With respect to Claim 5: 
Furukawa discloses the electrical terminal.
Furukawa does not expressly disclose wherein the second material layer is a reinforcing tab attached to an attaching section disposed between the contacting section and the crimping section.
However, Kameyama teaches the second material layer (FIG. 1, 55) is a reinforcing tab attached to an attaching section (FIG. 1, see notation) disposed between the contacting section (FIG. 1, 43) and the crimping section (FIG. 1, 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa with the teachings of Kameyama and provide the second material layer is a reinforcing tab attached to an attaching section disposed between the contacting section and the crimping section so as “to provide a coaxial cable shielding terminal which can make stable electrical connection to a braid of a coaxial cable, and will not adversely affect high-frequency characteristics of the coaxial cable by the press-connection of this shielding terminal.” (Kameyama, Column 2, lines 35-39).
[AltContent: arrow][AltContent: textbox (crimping flap)][AltContent: textbox (reinforcing tab)][AltContent: arrow][AltContent: arrow][AltContent: textbox (conductor crimping region)][AltContent: textbox (body section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (attaching section)][AltContent: textbox (axial slot)][AltContent: arrow][AltContent: textbox (double material layer region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (radial direction)][AltContent: arrow][AltContent: textbox (axial direction)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    378
    563
    media_image3.png
    Greyscale

With respect to Claim 7: 
Furukawa discloses the electrical terminal, 
Furukawa does not expressly disclose wherein an axial slot is arranged between the first material layer and the second material layer.
However, Kameyama teaches an axial slot (FIG. 3, see notation) is arranged between the first material layer (FIG. 3, 51) and the second material layer (FIG. 3, 55).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner face)][AltContent: textbox (axial slot)]
    PNG
    media_image4.png
    355
    603
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa with the teachings of Kameyama and provide an axial slot is arranged between the first material layer and the second material layer so as “to provide a coaxial cable shielding terminal which can make stable electrical connection to a braid of a coaxial cable, and will not adversely affect high-frequency characteristics of the coaxial cable by the press-connection of this shielding terminal.” (Kameyama, Column 2, lines 35-39).
With respect to Claim 8: 
Furukawa in view of Kameyama discloses the electrical terminal, wherein the axial slot (Kameyama, FIG. 3, see notation) is delimited in a blank state of the terminal from a free circumferential end of the crimping flap and an axial region of the reinforcing tab, and/or in a bent state of the terminal (Kameyama, FIG. 1) is delimited from an inner face (Kameyama, FIG. 3, see notation) of a conductor crimping region (Kameyama, FIG. 1, see notation) and a circumferential end of the reinforcing tab (Kameyama, FIG. 1, 55 see notation) that is directly adjacent to the inner face (Kameyama, FIG. 3, see notation).
With respect to Claim 9: 
Furukawa in view of Kameyama discloses the electrical terminal, wherein the axial slot (Kameyama, FIG. 3, see notation) starts in a body section (Kameyama, FIG. 1, see notation) and opens in the crimping section (Kameyama, FIG. 1, 45).
With respect to Claim 10: 
Furukawa in view of Kameyama discloses the electrical terminal, wherein a middle conductor crimping flap (Furukawa, FIG. 1A, 37 and  Kameyama, FIG. 1, 53) adjoins the first material layer (Furukawa, FIG. 1A, 36b and  Kameyama, FIG. 1, 51) to the rear in the axial direction (FIG. 1, see notation).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (United States Patent 9,325,082) in view of Kameyama (United States Patent 6,951,483) and further in view of Kojima (United States Patent 7,140,914).
With respect to Claim 13: 
Furukawa in view of Kameyama discloses the electrical terminal, 
Furukawa in view of Kameyama does not expressly disclose the crimping section has an insulation crimping flap on an end section to the rear in the axial direction, the insulation crimping flap and the middle conductor crimping flap are arranged adjacent to one another in the axial direction in the crimped state. 
However, Kojima teaches wherein the crimping section (FIG. 4A, see notation) has an insulation crimping flap (FIG. 4A, 34) on an end section to the rear in the axial direction (FIG. 4A, see notation), the insulation crimping flap (FIG. 4A, 34) and the middle conductor crimping flap (FIG. 4A, 36) are arranged adjacent to one another in the axial direction (FIG. 4A, see notation) in the crimped state (FIG. 4A). 
[AltContent: textbox (insulation crimping flap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (crimping section)][AltContent: ][AltContent: connector][AltContent: textbox (axial direction)][AltContent: arrow]
    PNG
    media_image5.png
    387
    692
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa in view of Kameyama with the teachings of Kojima and provide the crimping section has an insulation crimping flap on an end section to the rear in the axial direction, the insulation crimping flap and the middle conductor crimping flap are arranged adjacent to one another in the axial direction in the crimped state so as “to provide a connector or cable with the connection which make it possible to easily and appropriately adjust the impedance at the crimping part of the internal conductor of the cable and the internal conductor terminal by using a simply-structured device.” (Kojima, Column 2, lines 44-49).

Claim 16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamaguchi et al. (United States Patent Application Publication 2005/0266727).
With respect to Claim 16:
Yamaguchi discloses an electrical connecting assembly (FIG. 1) ([0004], lines 6-12 and [0032], lines 12-17), comprising: 
a first electrical terminal (FIG. 1, 1) including a contacting section (FIG. 1, 9) and a crimping section (FIG. 1, 13) arranged to a rear of the contacting section (FIG. 1, 9) in an axial direction (FIG. 1, see notation) of the terminal (FIG. 1, 1), a first material layer (FIG. 1, 17) of the crimping section (FIG. 1, 13) is crimped directly onto a second material layer (FIG. 1, 25) of the terminal (FIG. 1, 1) or of the crimping section(13) in a crimped state (FIG. 6), forming a double material layer region (FIG. 6; 1715, 25); 
and a second electrical terminal matable with the first electrical terminal ([0004], lines 6-12 and [0032], lines 12-17).

Claims 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kameyama (United States Patent 6,951,483).
With respect to Claim 17:
Kameyama discloses an electrical connector (FIG. 5B), comprising: 
a connector housing (FIG. 5B, 63); 
and an electrical terminal (FIG. 5B, 31) disposed in the connector housing (FIG. 5B, 63), the electrical terminal (FIG. 1, 31) including a contacting section (FIG. 1, 43) and a crimping section (FIG. 1, 45) arranged to a rear of the contacting section in an axial direction (FIG. 1, see notation) of the terminal (31), a first material layer (FIG. 1, 51) of the crimping section (45) is crimped directly onto a second material layer (FIG. 1, 55) of the terminal (31) or of the crimping section in a crimped state, forming a double material layer region (FIG. 1, see notation).
With respect to Claim 18:
Kameyama discloses an electrical entity (FIG. 5), comprising: 
an electrical terminal (FIG. 5B, 31) including a contacting section (FIG. 1, 43) and a crimping section (FIG. 1, 45) arranged to a rear of the contacting section (43) in an axial direction (FIG. 1, see notation) of the terminal (31), a first material layer (FIG. 1, 51) of the crimping section (45) is crimped directly onto a second material layer (FIG. 1, 55) of the terminal (43) or of the crimping section (45) in a crimped state, forming a double material layer region (FIG. 1, see notation); 
and an electrical cable (FIG. 1, 33) attached to the electrical terminal (31).
With respect to Claim 19: 
Kameyama discloses the electrical entity, further comprising a support sleeve (FIG. 4, 38) assembled on the electrical cable (FIG. 4, 33) and arranged in a radial direction (FIG. 1, see notation) below a reinforcing tab (FIG. 1, see notation) of the second material layer (FIG. 1, 55), the support sleeve (FIG. 4, 38) is crimped in the axial direction (FIG. 1, see notation) by a crimping flap (FIG. 1, see notation) of the first material layer (FIG. 1, 51).

Allowable Subject Matter
Claims 6, 11, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a first functional main extension direction of the first material layer and a second functional main extension direction of the second material layer are arranged at an angle greater than 45o with respect to one another in a blank state of the terminal, in a bent state of the terminal, and/or in a crimped state of the terminal, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a through-going slot is arranged between the first material layer and the middle conductor crimping flap and a collar of the reinforcing tab engages in the through-going slot in the crimped state, the collar protrudes outwards in a radial direction and is provided in a middle section or a free longitudinal end section of the reinforcing tab, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the conductor crimping region has a pair of reinforcing tabs arranged above an upper axial slot and adjacent to one another in a circumferential direction and a pair of conductor crimping flaps crimpable onto one another in the circumferential direction, the reinforcing tabs and the conductor crimping flaps overlap in the crimped state, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the support sleeve is crimped in the axial direction by a middle conductor crimping flap adjoining the crimping flap of the first material layer to the rear in the axial direction, a collar of the reinforcing tab is received in the axial direction between the crimping flap of the first material layer and the middle conductor crimping flap, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831